Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, does the adjective “main” in “main line” suggest that the claim is somehow limited to include at least 1 additional line (i.e. that there are a plurality of lines, one of which is a “main” line)?  Is there is such at least 1 additional line (possibly, a third hose) in the claim, or is an additional line otherwise inferred?  What does the adjective “main” add to the phrase?
	As to claim 18, does ‘the flexible, hose-like control element” (line 2) relate to each of the elements of claim 12, or maybe even both?  The “and” in the “and/or” (line 4) suggests both, but the “or” in “and/or” (line 4) suggests that line 2 relates to 1 of the elements of claim 12.  What is Applicant’s intent?

Claims 12,13,15,16,17,18,20,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba EP 2 811 280 (or Horiba 2014/0352404) in view of either Felix 10 2017 103 487 or Clemensen et al 2009/0266363.
	Horiba EP 2811280 (or Horiba 2014/0352404) teaches (Figure 1) a gas sampling system, including: main line 4; pump 32 to convey sample gas; parallel venture nozzles 31, each nozzle associated with a downstream located shut off valve 33.

	As to claims 12,13,22, it would have been obvious to employ a pinch valve having flexible hose surrounded by a pressure chamber for Horiba’s ‘280/’404 valves because either (1) Felix 10 2017 103 487 teaches (Para 30,31 of Description) that a pinch valve having such may be effectively controlled by applying fluid (air) pressure, or (2) Clemensen et al ‘363 teaches (Figure 4, Para 29) that a pinch valve will may be effectively controlled by applying (air) pressure
	As to claim 15, either (1) Felix’s teaches “supplying actuating compressed air” t active the valve, suggestive of a source that has a pressure chamber, or (2) Clemensen tezches use of compressed air suggestive of employing such a line..
	As to claim 16, one of ordinary skill would recognize that liquid may be effectively employed to actuate a pinch valve because flexible hoses readily react to fluid transmissions.
	As to claim 17, Horiba’s a particular venturi is selected to set a total flow rate (lines 45-55, col. 7). 
   	As to claim 18, one of ordinary skill would recognize that the flexible hose needs to be surrounded by annular element to define/provide the air chamber that will be filled with air to induce the hose (valve) to close.
	As to claim 20, note Horiba’s 4 venturi 31 and 4 valves 33.
	As to claim 21, note the different diameter venturis 33 below:

    PNG
    media_image1.png
    307
    697
    media_image1.png
    Greyscale




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba EP 2 811 280 (OR Horiba 2014/0352404) in view of Felix 10 2017 103 487 (or Clemensen ‘363) as applied to claim 12 above, and further in view of Kaligian et al 60204737.
	As to claim 19, Kaligian teaches (Figure 5) that pinch valves readily employ such, as illustrated below:

    PNG
    media_image2.png
    672
    607
    media_image2.png
    Greyscale




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kumatani 104034561 teaches a sampling system with main line 5, venture 61 and pump 62.  However, does not suggest employing a second venture and particularly claimed control valves in that same line as depicted in Applicant’s claim 12.

	Anderson et al 20030013199 teach (Figure 4) use of pinch valves 403,409 in a sampling system.
	Horiba 3050719 teaches a main line 29 that conveys a fluid sample, a venture 27, valve 26 and pump 23.
	Bornemann et al 4317867 teaches a line with 2 venturi and 2 valves.  Sample gas come fro exhaust pipe 7.  A pump 11 pulls gas.  However, the venturs are not parallel, and the valves are not depicted as pinching. 
	
    PNG
    media_image3.png
    284
    445
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7pm to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861